United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newtown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas J. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2082
Issued: May 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2013 appellant, through her attorney, filed a timely appeal from a
June 12, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) which
affirmed a decision denying her claim for a schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board.2 In a May 17, 2000 decision, the Board
set aside OWCP’s denial of appellant’s occupational disease claim and remanded the case for
OWCP to refer her for a second opinion examination regarding whether her claimed right
shoulder, arm and wrist conditions were caused by her employment.3 In a June 12, 2007
decision, the Board affirmed OWCP decisions which denied her claim for a recurrence of
disability.4 The facts of the case are set forth in the Board’s prior decision and are incorporated
herein by reference.
On April 10, 2008 appellant filed a schedule award claim. She submitted an August 16,
2007 report from Dr. David Weiss, an osteopath, who provided an impairment rating under the
American Medical Association, Guides to the Evaluation of Permanent Impairment5 (A.M.A.,
Guides). Dr. Weiss determined that appellant had reached maximum medical improvement and
opined that she sustained 18 percent permanent impairment of the left upper extremity due to
sensory deficits of the left C5 and C6 nerve roots and a left lateral pinch deficit. He found that
she had 14 percent impairment of the right upper extremity due to sensory deficit in the right C5
nerve root and right lateral pinch deficit.
In an October 15, 2008 report, an OWCP medical adviser determined that appellant had
eight percent impairment of the left arm and one percent impairment of the right arm under the
fifth edition of the A.M.A., Guides. The medical adviser questioned the extent of objective
findings made by Dr. Weiss, opined that the evidence did not substantiate the extent of the deficit
on the left C5 and C6 nerve roots and advised that pinch deficit could not be used.
On December 28, 2009 OWCP referred appellant for a second opinion to Dr. Noubar A.
Didizian, a Board-certified orthopedist, for an opinion on whether appellant had residuals of her
accepted conditions and whether she had permanent impairment due to the accepted conditions.
In a January 20, 2010 report, Dr. Didizian noted reviewing the June 15, 2000 statement of
accepted facts (SOAF), history of injury and subsequent treatment. He noted that there were no
objective orthopedic or neurologic deficit in the cervical spine or extremities found on clinical
examination and therefore an impairment rating was inappropriate. Dr. Didizian found no
objective evidence of residuals in the neck or upper extremities.
In a memorandum dated February 26, 2010, OWCP noted that the SOAF provided to
Dr. Didizian was not updated and that a new SOAF should be prepared and forwarded to the
second opinion physician for an addendum report.

2

On August 20, 1996 appellant, a postal clerk, filed a claim alleging that repetitive motion in sorting mail
irritated and caused weakness in her right arm and shoulder. OWCP accepted brachial neuritis or radiculitis, mild
ulnar neuropathy, hypermobility of the metacarpophalangeal joint and cervical radiculopathy.
3

Docket No. 99-300 (issued May 17, 2000).

4

Docket No. 07-483 (issued June 12, 2007).

5

A.M.A., Guides (5th ed. 2001).

2

In a decision dated February 28, 2012, OWCP denied appellant’s claim for a schedule
award. Appellant requested an oral hearing.
In a decision dated May 11, 2012, an OWCP hearing representative set aside the
February 28, 2012 decision and remanded the matter for further medical development. The
hearing representative noted that Dr. Didizian, the second opinion physician, based his report on
an incomplete SOAF which did not include a description of the accepted conditions. OWCP was
instructed to prepare an updated SOAF and request an addendum report from Dr. Didizian.
OWCP prepared an updated SOAF dated June 1, 2012 which noted appellant’s accepted
claims as brachial neuritis or radiculitis, hypermobility of the metacarpophalangeal joint and
cervical radiculopathy on September 26, 2001. The SOAF did not include mild ulnar neuropathy
as an accepted condition.
Appellant submitted reports from Dr. Scott M. Fried, an osteopath, dated April 9 to
June 13, 2012, who diagnosed metacarpophalangeal volar plate capsular injury with chronic
laxity of the left thumb, disc space narrowing at C4-5, C5-6 with radiculopathy, right rotator cuff
tendinitis and subacromial impingement, posterior occipital neuralgia right side, bilateral radial
tunnel and left ulnar neuropathy, brachial plexopathy, cervical radiculopathy, thoracic neuritis
and scapular winging, carpal tunnel neuropathy secondary to work activities.
On July 3, 2012 OWCP referred appellant to Dr. Didizian for a supplemental report
regarding whether appellant had residuals of her accepted conditions and whether she had
permanent impairment attributable to her accepted conditions. In a September 25, 2012 e-mail,
OWCP noted that Dr. Didizian declined to provide another report.
In a September 26, 2012 letter, OWCP referred appellant to Dr. Robert F. Draper, Jr., a
Board-certified orthopedist, for a determination of whether she has residuals of her accepted
conditions and whether she had permanent impairment of the bilateral upper extremities. It
provided Dr. Draper with the June 1, 2012 SOAF. In an October 5, 2012 report, Dr. Draper
noted a history of appellant’s work-related condition and reviewed the medical record. He noted
examination findings of limited range of motion of the cervical spine, normal motor function for
the deltoids, biceps, triceps, wrist extensors, wrist flexors, finger extensors, finger flexors, intact
and symmetrical reflexes for the brachioradialis, biceps and triceps, normal light touch sensation
test for the dermatome levels at C2 to C8 and T1. Dr. Draper noted normal range of motion of
the elbow, forearm and wrists bilaterally, normal range of motion for the bilateral fingers for
distal interphalangeal joints, proximal interphalangeal joint and metacarpophalangeal joint, no
atrophy in the right hand, negative Tinel’s sign over the median and ulnar nerve and no sensory
deficit in the bilateral upper extremities. He noted the accepted diagnoses and advised that, on
examination, he noted no evidence of hypermobility of the metacarpophalangeal joint and no
evidence of aggravation of a preexisting condition. Dr. Draper noted symptoms of neuritis,
radiculitis or cervical radiculopathy but advised that physical examination of motor and sensory
function in the bilateral upper extremities was intact without evidence for these diagnoses.
However, he stated that appellant had symptoms and the symptoms needed to be taken into
account when determining an impairment rating. Dr. Draper opined that under the sixth edition

3

of the A.M.A., Guides6 appellant had two percent impairment of the right and left arms. He
noted using Table 15-18, page 429, Impairment for Sensory Following Peripheral Nerve Injury,
for evaluating subjective complaints of paresthesias in the upper extremities in the absence of
physical examination findings. Dr. Draper selected the mild category for retained protective
sensation and pain, for two percent impairment of the left upper extremity and right upper
extremity. He noted that the net adjustment formula yielded no adjustment.
In a December 15, 2012 report, an OWCP medical adviser found no basis for an upper
extremity impairment in either arm. He noted that Dr. Draper found no objective evidence of
hypermobility of the metacarpophalangeal joint or upper extremity sensory or motor deficits on
clinical examination related to the accepted condition of cervical radiculopathy and brachial
neuritis. With regard to the brachial neuritis, the medical adviser noted that an electromyogram
did not indicate brachial nerve issues and there were no objective clinical findings of this
condition. If there were findings, he noted that the appropriate table in the A.M.A., Guides
would be Table 15-14, not Table 15-18 as used by Dr. Draper. The medical adviser noted that
Table 15-14 required abnormalities on objective sensory and motor testing for a ratable
impairment. With regard to cervical radiculopathy, he referenced The Guides Newsletter of
July/August 2009 to rate the severity of objective sensory deficits. As Dr. Draper noted no
abnormalities on objective sensory and motor deficits upon testing in either upper extremity the
final impairment zero percent for the bilateral upper extremities. For hypermobility of the
metacarpalphalangeal joint, the medical adviser noted that Dr. Draper found no hypermobility
and therefore no basis for impairment for this condition. He noted the date of maximum
improvement was October 5, 2012.
In a decision dated January 7, 2013, OWCP denied appellant’s claim for a schedule
award.
On January 11, 2013 appellant requested an oral hearing which was held on
April 11, 2013. Appellant’s attorney asserted that the SOAF was inaccurate as it did not list
ulnar neuropathy as an accepted condition. Appellant submitted reports from Dr. Fried, dated
May 1, 2012 to May 7, 2013, who diagnosed metacarpophalangeal volar plate capsular injury
with chronic laxity of the left thumb, disc space narrowing at C4-5, C5-6 with radiculopathy,
right rotator cuff tendinitis and subacromial impingement, posterior occipital neuralgia right side,
bilateral radial tunnel and left ulnar neuropathy, brachial plexopathy, cervical radiculopathy,
thoracic neuritis and scapular winging, carpal tunnel neuropathy secondary to work activities.
She submitted an April 8, 2013 impairment rating from Dr. Weiss, who applied the updated
edition of the A.M.A., Guides (6th ed. 2008) to his August 16, 2007 examination findings.
Dr. Weiss found a combined 14 percent impairment of the left arm and 4 percent impairment of
the right arm. For the left arm, he found one percent impairment for a mild sensory deficit of the
left C5 nerve root, two percent impairment for mild sensory deficit of the left C6 nerve root, five
percent impairment for entrapment neuropathy of the left ulnar nerve at the elbow, six percent
impairment of the left arm for left thumb metacarpophalangeal subluxation. For the right arm,
Dr. Weiss found one percent impairment for mild sensory deficit of the right C5 nerve root and
three percent impairment for right shoulder acromioclavicular arthropathy.
6

A.M.A., Guides (6th ed. 2008).

4

In a June 12, 2013 decision, an OWCP hearing representative affirmed the decision dated
January 7, 2013. The hearing representative found that the statement of accepted facts was
accurate as the accepted condition of brachial neuritis or radiculitis encapsulated appellant’s mild
ulnar neuropathy.
LEGAL PRECEDENT
Section 8107 of FECA7 and its implementing federal regulations,8 set forth the number of
weeks of compensation payable to employees sustaining permanent impairment from loss or loss
of use, of scheduled members or functions of the body. However, FECA does not specify the
manner in which the percentage of loss shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as the
uniform standard applicable to all claimants.9 For decisions issued beginning May 1, 2009, the
sixth edition of the A.M.A., Guides will be used.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.13 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.14

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

L.J., Docket No. 10-1263 (issued March 3, 2011).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

5

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.15
OWCP’s Procedure Manual provides as follows:
“The [claims examiner] is responsible for ensuring that the SOAF is correct,
complete, unequivocal, and specific. When the [district medical adviser], second
opinion specialist or referee physician renders a medical opinion based on an
SOAF which is incomplete or inaccurate or does not use the SOAF as the
framework in forming his or her opinion, the probative value of the opinion is
seriously diminished or negated altogether.”16
ANALYSIS
Appellant’s claim was accepted by OWCP for brachial neuritis or radiculitis, mild ulnar
neuropathy, hypermobility of the metacarpophalangeal joint and cervical radiculopathy. On
April 10, 2008 she claimed a schedule award and submitted an August 16, 2007 report from
Dr. Weiss, who found 18 percent permanent impairment of the left arm and 14 percent
impairment of the right arm under the fifth edition of the A.M.A., Guides. On October 15, 2008
an OWCP medical adviser differed with Dr. Weiss and opined that appellant had eight percent
impairment of the left arm and one percent impairment of the right arm under the fifth edition of
the A.M.A., Guides.
Thereafter, OWCP determined that further development was warranted and it
subsequently referred appellant for a second opinion to Dr. Draper.17 It requested that
Dr. Draper review a June 1, 2012 SOAF and address whether appellant sustained impairment to
the bilateral upper extremities causally related to the accepted employment injury. In the SOAF,
however, OWCP failed to specify that it had accepted mild ulnar neuropathy. It provides a
physician with a SOAF to assure that the medical specialist’s report is based upon a proper
factual background.18 The SOAF must include the date of injury, claimant’s age, the job held on
the date of injury, the employer, the mechanism of injury and the claimed or accepted
conditions.19 OWCP procedures further indicate that, when an OWCP medical adviser, second
15

Tommy R. Martin, 56 ECAB 273 (2005). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(f) (February 2013).
16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
17

The Board notes that, after OWCP initially referred appellant for a second opinion with Dr. Didizian, it
requested a supplemental report from Dr. Didizian but was informed that he would not provide a supplemental
report. OWCP acted properly in referring appellant for another opinion. See Ayanle A. Hashi, 56 ECAB 234 (2004)
(when OWCP refers a claimant for a second opinion evaluation and the report does not adequately address the
relevant issues, OWCP should secure an appropriate report on the relevant issues).
18

Helen Casillas, 46 ECAB 1044 (1995).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.5
(September 2009); see also Darletha Coleman, 55 ECAB 143 (2003).

6

opinion specialist or referee physician renders a medical opinion based on a SOAF which is
incomplete or inaccurate or does not use the SOAF as the framework in forming his or her
opinion, the probative value of the opinion is seriously diminished or negated altogether.20 As
Dr. Draper rendered his opinion based on incomplete factual information, it is of limited
probative value. OWCP has the responsibility to obtain from its referral physician an evaluation
that will resolve the issue involved in this case.21 Accordingly, the Board finds that the case
must be remanded for further medical development as Dr. Draper’s opinion is of diminished
probative value as it was based on an incomplete SOAF.
On remand OWCP should prepare a complete, accurate and updated SOAF and refer
appellant to an appropriate medical specialist for examination and a reasoned opinion of whether
she sustained permanent impairment of the bilateral upper extremities causally related to her
accepted work injuries. Following such further development as deemed necessary, it shall issue
a de novo decision.22
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the case is not in posture for decision.

20

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
21

Richard F. Williams, 55 ECAB 343 (2004).

22

Counsel argued that Dr. Weiss’ April 8, 2013 impairment rating under the A.M.A., Guides (6th ed. 2008)
created a medical conflict. In his April 8, 2013 report, Dr. Weiss merely applied the latest version of the A.M.A.,
Guides to his August 16, 2007 examination findings. While Dr. Weiss’ most recent report provided an impairment
rating under the sixth edition of the A.M.A., Guides, his report is not based on current findings. Dr. Weiss’
impairment rating contained in his April 8, 2013 report is thus of diminished probative value and insufficient to
create a medical conflict. See W.M., Docket No. 12-773 (issued March 29, 2013) (where the concurring opinion
found that Dr. Weiss’ dated, blended or composite reports offering opinions reached in 2010 based on a physical
examination in 2006 are of diminished probative value); J.K., Docket No. 11-1765 (issued April 12, 2012) (where
the Board found that a physician’s report in 2011 was of diminished probative value upon which to base a current
permanent impairment rating as his findings were based on an examination performed in 2006); C.W., Docket No.
12-1211 (issued November 15, 2012) (the Board found that applying the latest version of the A.M.A., Guides to
2007 examination findings did not create a conflict with a referee physician’s opinion which was based on
considerably more recent examination findings).

7

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision by the Board.
Issued: May 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

